Citation Nr: 0704551	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  04-24 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder as secondary to service-connected right and left 
knee disabilities.

2.  Entitlement to service connection for a low back disorder 
as secondary to service-connected right and left knee 
disabilities.

3.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent.

4.  Entitlement to an increased evaluation for a left knee 
disability, currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 2006 the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  At that 
time he submitted additional evidence directly to the Board.  
As he submitted a waiver of initial review by the RO, the 
Board will consider the additional evidence in conjunction 
with this appeal.

The issues of entitlement to service connection for a low 
back disorder as secondary to service-connected right and 
left knee disabilities, and entitlement to an increased 
evaluation for the right and left knee disabilities, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran currently does not have a bilateral hip 
disorder.


CONCLUSION OF LAW

A bilateral hip disorder was not incurred in or aggravated by 
active service, and it is not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006); 71 Fed. Reg. 52744 (Sept. 7, 2006) (to 
be codified as amended at 38 C.F.R. § 3.310(b)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in September 2001 and September 2003 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  In June 2006 the veteran was provided 
notice of the evidence needed to establish a disability 
rating and effective date for the claims on appeal.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  In addition, in an April 
2006 correspondence, the veteran indicated that he did not 
have any additional evidence to submit in support of his 
claims.  Thus, the Board observes that all relevant evidence 
has been associated with the claims file.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
id.; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as 
the Board concludes below that the preponderance of the 
evidence is against the claim for service connection for a 
bilateral hip disorder, any question as to an appropriate 
effective date or disability rating to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess, 19 Vet. App.; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2006).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
conform the regulation to Allen.  Id.  The revised regulation 
provides that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  71 Fed. Reg. 52744 (Sept. 7, 
2006) (to be codified as amended at 38 C.F.R. § 3.310(b)).  .

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
including those raised at his hearing, service medical 
records, VA medical records, private medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends, in essence, that he has a bilateral hip 
disorder as secondary to his service-connected right and left 
knee disabilities.  

After review, the Board observes that the record fails to 
show that the veteran currently has a bilateral hip disorder.  
In this regard, the Board notes that an August 2002 VA 
examination found no clinical evidence of hip pathology of 
either hip.  Although there was pain in the lower back with 
hip range of motion testing, there was no evidence of pain in 
the hips themselves.  Similarly, although private medical 
records dated in July 1998 and September 2000 refer to a 
tilted pelvis (after recent knee surgery) and a hip problem, 
respectively, they fail to show a diagnosis of any hip 
disorder.  Furthermore, the veteran has not otherwise 
submitted any competent medical evidence of a presently 
existing bilateral hip disorder.  Moreover, at his July 2006 
Board hearing, the veteran testified that he had not been 
diagnosed with a hip disorder.

Given the above, the Board finds that the veteran currently 
does not have a bilateral hip disorder.  In this regard, the 
Board observes that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Board acknowledges the veteran's contention that he has a 
bilateral hip disorder as secondary to service-connected 
right and left knee disabilities.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  


ORDER

Service connection for a bilateral hip disorder is denied.


REMAND

After review, the Board observes that further development is 
required prior to rendering a decision on the veteran's low 
back claim and increased rating claims.  

With respect to the increased rating claims, the Board notes 
that the last VA examination for his right knee was conducted 
in January 2003, which is three years old, and the last one 
for his left knee was in August 2002, which is over four 
years old.  Thus, the Board finds that another VA examination 
is needed to determine the current nature and severity of his 
service-connected right and left knee disabilities.

With respect to the claim for service connection for a low 
back disorder as secondary to his service-connected bilateral 
knee disabilities, the Board finds that an additional medical 
opinion is required.

Private medical records from Dr. R. reflect that the veteran 
was diagnosed with a lumbar strain in August 1995 within a 
month of starting physical therapy for his left knee, for 
which he had recently had surgery after suffering a fall.  
After starting therapy he complained of pain in the right 
buttock.  X-rays of the low back, however, were reported as 
normal.  A September 1995 treatment note reflects complaints 
of continued low back discomfort and the veteran's report 
that he did not have any back pain when he initially fell but 
started having pain the next day or so and that it has 
increased with therapy.  An October 1995 treatment note 
reflects that the veteran was using a knee brace and that the 
brace actually helped him walk straighter, which in turn 
helped his back.  

A December 1997 treatment note from Dr. R. reflects that the 
veteran was involved in a motor vehicle accident and that he 
complained of low back pain.  Dr. R. noted that the veteran 
had no significant history of prior injury to the lower back 
area.  X-rays of the lumbar spine showed significant 
narrowing at L5-S1 with some spurring.  The diagnosis was 
degenerative lumbar disc with possible exacerbation.  In an 
August 2000 treatment note, Dr. R. essentially opined that 
the veteran's right and left knee disabilities were 
aggravating his low back disorder.  However, the report did 
not indicate whether such aggravation was beyond the normal 
progression of the disorder.

In a May 2003 letter, Dr. G. stated that a knee condition 
like the veteran's is commonly known to, when associated with 
a limp which the veteran has, lead to degenerative disease of 
the lumbar spine, which the veteran has.  He explained that 
knee pain causes a limp and the limp causes the back problem 
and added that there is very little argument in the medical 
community that this is a causal relationship.  However, Dr. 
G. made no mention of the veteran's 1997 automobile accident 
in which the window area of the veteran's pick-up truck caved 
in and hit the veteran's lower back.

A July 2003 VA examination report reflects a history of low 
back pain in 1995 with increased symptoms related to 
intermittent falls and nerve conduction studies performed 
after a motor vehicle accident in December 1997.  The 
examiner opined that the veteran's claim is speculative in 
nature and it is less than likely that his degenerative 
lumbar disc disease is a direct and proximate result of his 
knee injury.  However, the examiner did not opine on whether 
the veteran's service-connected knee disabilities aggravate 
his low back condition.

Thus, the Board finds that a VA examination by an orthopedic 
specialist is necessary to decide the claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his low back and 
knees since May 2003.  After securing the 
necessary release, the RO should obtain 
these records, to include VA treatment 
records from the Biloxi VA Medical Center.

2.  The RO should schedule the veteran for 
a VA examination by an orthopedic 
specialist to determine the current nature 
and etiology of the veteran's low back 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
relevant studies and tests should be 
conducted, including range of motion 
studies.  A rationale for all opinions 
expressed should be provided.


Following review of the claims file and 
examination of the veteran, the physician 
should provide a diagnosis for any low 
back disorders found.  In addition the 
following opinions should be provided:

(a)  Whether the veteran's current low 
back disorder was proximately caused by 
his bilateral knee disability.  

(b)  If the low back disorder was not 
caused by the service-connected knee 
disorders, then the examiner should 
provide an opinion as to whether the low 
back disorder is aggravated (permanently 
worsened beyond the normal progress of the 
disorder) by his bilateral knee disorder.  
If aggravation is shown, the examiner 
should indicate the extent to which the 
low back disorder has been aggravated.

3.  The RO also should schedule the 
veteran for a VA orthopedic examination to 
determine the current nature and severity 
of the veteran's bilateral knee disorders.  
The claims folder must be made available 
to and reviewed by the examiner in 
connection with the examination.  All 
relevant studies and tests should be 
conducted, including x-rays.  

(a)  The examiner should conduct a thorough 
orthopedic examination of the right knee, 
and should document any limitation of 
motion, including any limitation of motion 
due to pain, expressed in terms of full 
extension being zero degrees.  The examiner 
should also describe any subluxation or 
instability, crepitance, or locking.  

(b)  The examiner should also describe any 
functional loss pertaining to the right 
knee, and should evaluate any functional 
loss due to pain or weakness, and to 
document all objective evidence of those 
symptoms, including muscle atrophy.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a flare-
up of symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and duration 
of exacerbations of symptoms.  

4.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


